DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Allowable Subject Matter
Claims 1, 3-18, & 20-22 are allowed.  
The following is an examiner’s statement of reasons for allowance:  
Regarding claim 1, 
The prior art does not disclose or suggest the claimed “the brake assembly including a pressure plate, a back plate, and a frictional disk stack located between the pressure plate and the back plate; and a flight control brake activator including a solenoid configured to activate the brake assembly by applying pressure to the frictional disk stack via the pressure plate” in combination with the remaining claim elements as set forth in claim 1.  
Regarding claim 8, 
The prior art does not disclose or suggest the claimed “the brake assembly including a pressure plate, a back plate, and a frictional disk stack located between the pressure plate and the back plate; and a flight control brake activator including a solenoid configured to activate at least said brake assembly by applying pressure to the frictional disk stack via the pressure plate” in combination with the remaining claim elements as set forth in claim 8.  
Regarding claim 14, 
.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556. The examiner can normally be reached M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647